DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Final Office Action
Applicants response dated 10 September 2021 to the Final Office Action dated 11 June 2021 is acknowledged.  
Amended claims, dated 10 September 2021 have been entered into the record.

Declaration under 37 CFR 1.132
The Yang declaration dated 10 September 2021 is acknowledged.  The declaration sets forth those experimental details and results which were referred to in Applicant’s response dated 19 May 2021 and is consistent with the Examiner’s request in the final office action that such data be submitted in declaration form.

Status of the Claims
Claims 1, 3, 5 and 7-11 are allowed. 
Claims 2, 4 and 6 were cancelled by the Applicant.

Examiner’s Response
The present response overcomes the objections and rejections of record:
Claim Objection
The objection to claim 1 is overcome in view of Applicant's amendment. The extraneous claim reference is absent in the current claims listing.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by YANG (US 20150018542) is overcome in view of the declaration.
The XRPD data included in the declaration clearly demonstrate that the prior art substance does not contain any significant amounts of any of the presently claimed polymorphs A-C according to instant claim 1.
The rejection is withdrawn for at least this reason.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 10-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 25 November 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel polymorphs A-C of the known PARP inhibitor drug substance of mefuparib hydrochloride (instant formula I).  Independent claim 1 requires that the claimed substance be a crystal form which possesses a three-dimensional structure which powder diffraction (XRPD) pattern comprises particular diffraction values.  XRPD is an art-recognized technique used to identify and distinguish solid forms of substances.
The closest prior art is the cited YANG reference.  The evidence of record indicates that Yang discloses a solid substance which contains significant amounts of impurity, which is a mixture of different solid forms and which does not contain any significant amount of any of the required polymorphic substances.    
While crystallization and polymorph investigation is routinely carried out in the pharmaceutical arts during the course of the drug development process, the prior art does not provide any particular reason to expect that a solid form having the required structure could or would be produced or to predict the three-dimensional properties of any such substances.
All of the presently pending claims require the features of independent claim 1 and are allowable over the prior art for at least the same reasons.

Conclusion
	Claims 1, 3, 5 and 7-11 (renumbered claims 1-8) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625